FILED
FEBZ3 2015

UNITED STATES DISTRICT COURT mark, U_s_ District & Bankruptcy

FOR THE DISTRICT OF COLUMBIA Courts forthe District of Columbia
WENDY SHOLES, )
)
Plaintiff, )
) Case: 1:15-cv-OO262 Jury Demand
V. ) Assigned To : Unassigned
) Assign. Date : 2/23/2015
FBI HEADQUARTERS, et a!“ ) Description: Pro Se Gen. Civil (F Deck)
)
Defendants. )
MEMORANDUM OPINION

This matter is before the Court on plaintiff’s application to proceed in forma pauperis and

her pro se civil complaint. The application will be granted, and the complaint will be dismissed.

The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerner, 404 US 519, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufﬁcient to
prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

 

Plaintiff is “charging the FBI aiding and abetting Phoenix Police Department for the
kidnapping of [her] daughter [in] November 2014 ﬁrst degree premeditated homicide kidnapping
extortion RICO statute and police misconduct extortion.” Compl. at 1. As drafted, the
complaint does not comply with Rule 8(a), as it fails to include a statement regarding this
Court’s jurisdiction or a statement showing that plaintiff is entitled to the relief she demands.
The complaint therefore will be dismissed. An Order consistent with this Memorandum Opinion

is issued separately.

    

DATE: Z/W/Le/r /

United S tes District Judge